EXHIBIT 10.1

AMENDED AND RESTATED
SEVERANCE AGREEMENT

          This Amended and Restated Severance Agreement (“Agreement”), effective
as of this 22nd day of May, 2006, is by and among Summit Bancshares, Inc., a
Texas corporation (the “Company”), Summit Bank, N.A. (the “Bank”), and Philip E.
Norwood, a key employee and officer of the Company and the Bank (the
“Executive”).

          WHEREAS, Executive, the Company, and the Bank entered into that
certain Severance Agreement dated October 24, 2000 (the “Original Agreement”);
and

          WHEREAS, Executive, the Company and the Bank desire to replace the
Original Agreement (other than Section 8 thereof which is continued herein) with
this Agreement; and

          WHEREAS, Executive, the Company and the Bank (collectively referred to
as the “Parties”) understand and agree to the terms and provisions of this
Agreement and desire and intend to be bound by such terms and provisions.

          NOW, THEREFORE, the Parties mutually covenant and agree as follows:

ARTICLE 1. DEFINITIONS

1.1

“Beneficiary” shall mean the person(s) described in Article 5 of this Agreement
as being designated in writing to receive payments under Article 2 upon
Executive’s death.

 

 

1.2

“Board” shall mean the Board of Directors of the Company.

 

 

1.3

“Cause” when used herein concerning the termination of Executive’s employment by
the Company or the Bank, shall mean:

 

 

 

 

 

(a)       any act or omission by Executive constituting fraud, embezzlement or
misappropriation of funds under the laws of the State of Texas or the United
States of America;

 

 

 

 

 

b)        conviction of, or a plea of nolo contendere by, Executive to a felony;

 

 

 

 

 

(c)       the willful or reckless failure by Executive to adhere to the Bank’s
or the Company’s written policies, or the willful or reckless engaging by
Executive in misconduct which causes, or is most likely to cause, a material
monetary injury or other material harm to the Bank or the Company; or

 

 

 

 

 

(d)       gross negligence in the performance by Executive of the duties in his
written position description with the Bank or the Company (but only after
receiving written notice thereof and being given a reasonable period, of not
less than sixty (60) calendar days, to cure said performance by taking
reasonable corrective action during the cure period);




 

provided, as a condition precedent to the termination of Executive’s employment
under (c) or (d) of this Section 1.3, there shall have been delivered to
Executive a copy of a resolution duly adopted at a meeting of the Board by the
affirmative vote of not less than three-quarters of the Board (excluding
Executive), that, in the good faith opinion of the Board, there is factual
evidence that Executive committed such conduct as set forth in the referenced
subparagraphs above; and, provided further, that the Board shall deliver to
Executive the factual evidence on which it based its opinion and that not later
than sixty (60) calendar days thereafter, the Board shall provide Executive with
counsel and an opportunity to reasonably defend himself against such claims and
the Board agrees to hear and consider in good faith Executive’s defense. As of
the effective date of this Agreement, there is no cause known to the Board to
issue a resolution as provided in this Section 1.3.

 

 

1.4

“Change in Control” means the occurrence of any of the events set forth in the
following paragraphs, except as otherwise provided herein:

 

 

 

          (i)          a change in the ownership of the capital stock of the
Bank or the Company where a corporation, person, or group acting in concert
(other than the Bank or the Company, or any savings, pension, or other benefit
plan for the benefit of employees of the Bank or the Company, or the respective
subsidiaries thereof) (a “Person”) as described in Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), holds or
acquires, directly or indirectly, beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) a number of shares of capital
stock of the Bank or the Company which constitutes fifty-one percent (51%) or
more of the combined voting power of the Bank’s or the Company’s then
outstanding capital stock then entitled to vote generally in the election of the
Board or the board of directors of the Bank;

 

 

 

          (ii)          the persons who were members of the Board immediately
prior to a tender offer, exchange offer, contested election, or any combination
of the foregoing (together with any new directors whose election by the Board or
whose nomination for election by the shareholders of the Company was approved by
a vote of a majority of the directors then still in office who were either
directors immediately prior to such event or whose election or nomination for
election was so approved), cease to constitute a majority of the Board;

 

 

 

          (iii)          the effective date of a merger, consolidation, or
reorganization plan that is adopted by the Board or the board of directors of
the Bank involving the Bank or the Company in which the Bank or the Company is
not the surviving entity (other than a merger in which the beneficial ownership
of the Bank or the Company involved in the merger is identical to the beneficial
ownership of the surviving entity), or a sale of all or substantially all of the
assets of the Bank or the Company.  For purposes of this Agreement, a sale of
all or substantially all of the assets of the Bank or the Company shall be
deemed to occur if any Person acquires (or during the consecutive three hundred
sixty-five (365) calendar day period ending on the date of the most recent
acquisition by such Person, has acquired) gross assets of the Bank or the
Company that have an aggregate fair market value equal to fifty-one percent
(51%) of the fair market value of all of the gross assets of the Bank or the
Company immediately prior to such acquisition or acquisitions;




 

 

 

          (iv)          a tender offer or exchange offer is made by any Person
which is successfully completed and which results in such Person beneficially
owning (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
either fifty-one percent (51%) or more of the Bank’s or the Company’s
outstanding shares of capital stock or shares of capital stock having fifty-one
percent (51%) or more of the combined voting power of the Bank’s or the
Company’s then outstanding capital stock (other than an offer made by the Bank
or the Company), and sufficient shares are acquired under the offer to cause
such Person to own fifty-one percent (51%) or more of the voting power; or

 

 

 

          (v)          any other transactions or series of related transactions
occurring which have substantially the same effect as the transactions specified
in any of the preceding clauses of this Section 1.4.

 

 

 

Notwithstanding the foregoing provisions, a shareholder may make the following
transfers and such transfers shall not be deemed to be a Change in Control:

 

 

 

 

 

          (1)        to any trust described in Section 1361(c)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”) that is created solely
for the benefit of any shareholder or any spouse of or any lineal descendant of
any shareholder;

 

 

 

 

 

          (2)       to any individual by bona fide gift;

 

 

 

 

 

          (3)       to any spouse or former spouse pursuant to the terms of a
decree of divorce;

 

 

 

 

 

          (4)       to any officer or employee of the Bank or the Company
pursuant to any incentive stock option plan established by the shareholders; or

 

 

 

 

 

          (5)       to any family member.

 

 

 

Notwithstanding the foregoing provisions of this Section 1.4, in the event any
payment made pursuant to this Agreement is subject to Section 409A of the
Internal Revenue Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “Change in Control” for purposes of this Agreement shall be
the definition provided for under Section 409A of the Code and the regulations
or other guidance issued thereunder.

 

 

1.5

“Compensation” means Executive’s base salary or base rate of pay excluding any
extraordinary or premium pay such as bonuses, commissions, incentive payments,
benefits or car allowances.

 

 

1.6

“Constructive Termination” shall mean:

 

 

 

 

(a)

the demotion or reduction in title or rank of Executive, or the assignment to
Executive duties that are materially inconsistent with his current positions,
duties, responsibilities and status with the Bank or any removal of Executive
from, or any failures to re-elect Executive to, any of such positions, except
for such demotions, reductions, assignments, removals, or failures that occur in
connection with Executive’s termination of employment for Cause, as a result of
Executive’s disability or death, or with Executive’s prior consent;




 

(b)

the reduction of Executive’s Compensation without the prior written consent of
Executive, which is not remedied within thirty (30) calendar days after receipt
by the Bank of written notice from Executive of such reduction;

 

 

 

 

(c)

the Bank or the Company shall relocate its principal offices or require
Executive to have as his principal location of work any location which is in
excess of thirty (30) miles from the current location of the Bank or the Company
or to travel away from his office in the course of discharging his
responsibilities or duties hereunder more than ten (10) consecutive calendar
days or an aggregate of more than thirty (30) calendar days in any consecutive
three hundred sixty-five (365) calendar day period without Executive’s prior
written consent; or

 

 

 

 

(d)

the failure by the Company or the Bank to require any Person effecting a Change
in Control, by agreement in form and substance satisfactory to Executive,
expressly to assume and agree to cause its successors to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

 

 

 

1.7

“Triggering Termination” shall mean the termination of Executive’s employment
with the Company or the Bank for any reason, including a Constructive
Termination, other than a termination: (a) by the Bank or the Company for Cause
or (b) that results from Executive’s death or disability.

 

 

ARTICLE 2. SPECIAL TERMINATION BENEFITS

 

 

2.1

In the event of a Triggering Termination, the Bank or the Company shall continue
to pay Executive, for a consecutive seven hundred thirty (730) calendar day
period, his regularly scheduled Compensation, pursuant to the Bank’s and/or the
Company’s regular payroll practice, less withholding required to be paid or
withheld in accordance with Federal, State or local law or regulation.

 

 

2.2

In the event of a Triggering Termination, Executive, his spouse (on the date of
Executive’s Triggering Termination) and Executive’s dependent children shall,
continue to participate, for the Restricted Period as defined in Section 8.1, in
all health plans or arrangements of the Bank or the Company in which he, his
spouse or his dependent children were participating in immediately prior to the
date of his Triggering Termination and on the same terms thereunder, as if he
continued to be an employee of the Bank or the Company, to the extent that
participation in any one or more of such plans or arrangements is possible
without jeopardizing the respective plan’s qualified status under the applicable
rules of the Code; provided, however, that if Executive obtains employment with
another employer during the Restricted Period, coverage shall be provided under
this paragraph only to the extent that this coverage exceeds the coverage of any
substantially similar plans provided by his new employer and that Executive, his
spouse, and his dependent children shall receive continued health, dental and
other coverage, at his own expense, beginning at the end of the Restricted
Period, as required by Section 4980B of the Code (or any successor provisions),
but on the basis that the last date for which coverage is provided under this
paragraph shall be the first day of his period of continuation coverage under
Section 4980B of the Code.




2.3

In the event of a Triggering Termination, the Bank or the Company will transfer
title of the Bank or the Company provided automobile to Executive on the date of
such Triggering Termination at no cost to Executive.

 

 

2.4

In the event of a Triggering Termination, the Company or the Bank shall continue
to pay, for the Restricted Period, all of Executive’s club dues, for such of
Executive’s clubs paid for by the Company and/or the Bank and participated in by
Executive immediately prior to his Triggering Termination.

 

 

2.5

Executive will not be entitled to any benefits under this Agreement for any
termination of Executive’s employment other than a Triggering Termination.

 

 

2.6

Notwithstanding anything to the contrary contained herein, in the event any
payments made pursuant to this Article 2 are deemed to be subject to (and not
otherwise exempt from) the requirements of Section 409A of the Code and
Executive is deemed a “key employee” (as defined by Section 416(i) of the Code,
disregarding Section 416(i)(5) of the Code), then Executive shall not be
entitled to any such payments that are subject to Section 409A of the Code until
the first day of the seventh month following his date of termination; provided,
that the aggregate amount of any payments (plus interest at the Bank’s prime
interest rate then in effect) that would have otherwise been paid during such
six month delay period shall be paid on the first day of the seventh month
following Executive’s termination of employment.

 

 

2.7

The rights of Executive set forth in Article 2 are conditioned and dependent on
Executive’s covenants set forth in Article 8 of this Agreement, and to the
enforceability of such covenants as stated therein with respect to Executive.

 

 

ARTICLE 3. CONFIDENTIALITY

 

 

3.1

The Bank and the Company have provided and/or will provide Executive with access
to confidential, proprietary, and highly sensitive information relating to the
business of the Company and the Bank which is a competitive asset of the Company
and/or the Bank, which may include, without limitation, information pertaining
to: (a) the identities of customers with which or whom the Company and/or the
Bank do or seek to do business, as well as the point of contact persons and
decision-makers at these customers; (b) the identities of the vendors and
suppliers with which or whom the Company and/or the Bank do or seek to do
business, as well as the point of contact persons and decision-makers at these
vendors and suppliers; (c) the volume of business and the nature of the business
relationship between the Company and/or the Bank and their customers, vendors
and suppliers; (d) the particular product, service, and pricing preferences of
existing and potential customers; (e) the financing methods employed by and
arrangements between the Company and/or the Bank and their existing or potential
customers, vendors, or suppliers; (f) the pricing of the Company’s and/or the
Bank’s products and services, including any deviations from its standard pricing
for particular customers, vendors, or suppliers; (g) the Company’s and/or the
Bank’s costs, expenses, and overhead associated with the creation, production,
delivery and maintenance of its products and services; (h) the Company’s and/or
the Bank’s business plans and strategy, including territory assignments and
rearrangements, sales and administrative staff expansions, marketing and sales
plans and strategy, proposed adjustments in compensation of sales personnel,
revenue, expense and profit projections, and industry analyses; (i) information
regarding the Company’s and/or the Bank’s employees, including their identities,
skills, talents, knowledge, experience, compensation, and preferences; (j)
financial information about the Company and/or the Bank; (k) the Company’s
and/or the Bank’s financial results and business conditions; and (l) computer
programs and software developed by the Company and/or the Bank or their
consultants.




3.2

The confidential, proprietary, and highly sensitive information described in
Section 3.1 above is hereinafter referred to as “Proprietary Information.” The
Bank, the Company and Executive agree that the term Proprietary Information
shall only include such information of which Executive has specific knowledge.

 

 

3.3

Executive acknowledges and understands that the term Proprietary Information
does not include information or know-how which: (a) was in Executive’s
possession prior to its disclosure to him by the Company and/or the Bank (as
shown by competent written evidence in Executive’s files and records immediately
prior to the time of disclosure); or (b) is approved for release by written
authorization of the Company and the Bank.

 

 

3.4

Executive acknowledges that from time to time the Company and/or the Bank will
disclose Proprietary Information to him in order to enable him to perform his
duties for the Company and or the Bank. Executive recognizes and agrees that the
unauthorized disclosure of Proprietary Information could place the Company
and/or the Bank at a competitive disadvantage. Consequently, Executive agrees
not: (a) to use, at any time, any Proprietary Information for his own benefit
and for the benefit of any person, entity, or corporation other than the Company
and/or the Bank; or (b) to disclose, directly or indirectly, any Proprietary
Information to any person who is not a current employee of the Company and/or
the Bank, except as required by law or in the performance of the duties assigned
to him by the Company and/or the Bank, at any time prior or subsequent to the
termination of his employment with the Bank, without the express, written
consent of the Company and the Bank. Executive further acknowledges and agrees
not to make copies of any Proprietary Information, except as authorized in
writing by the Company and the Bank.

 

 

3.5

Executive understands and agrees that his obligations under this Article shall
survive the termination of his employment with the Bank and/or the Company
forever.  Executive further understands and agrees that his obligations under
this Article are in addition to, and not in limitation or preemption of, all
other obligations of confidentiality which he may have to the Company and/or the
Bank under general legal or equitable principles, or other policies implemented
by the Company and/or the Bank.

 

 

ARTICLE 4. RESTRICTIONS UPON FUNDING

 

 

4.1

Neither the Company nor the Bank shall have any obligation to set aside, earmark
or entrust any fund or money with which to pay its obligations under this
Agreement. Executive, his Beneficiary or any successor-in-interest to him shall
be and remain simply a general creditor of the Company and the Bank in the same
manner as any other creditor having a general unsecured claim.

 

 

4.2

For purposes of the Code, the Company and the Bank intend this Agreement to be
an unfunded, unsecured promise to pay on the part of the Company and/or the
Bank. For purposes of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) the Company and the Bank intend that this Agreement not be
subject to ERISA. If this Agreement is deemed subject to ERISA, it is intended
to be an unfunded arrangement for the benefit of a select member of management
who is a highly compensated employee of the Company and/or the Bank, for the
purpose of qualifying this Agreement for the “top hat” plan exception under
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.




4.3

If the Company or the Bank elects to invest in a life insurance, disability or
annuity policy upon the life of Executive, Executive shall assist the Company
and/or the Bank by freely submitting to a physical examination and supplying
such additional information necessary to obtain such insurance or annuities.

 

 

4.4

Notwithstanding any provision of this Agreement to the contrary, neither the
Company nor the Bank shall be required to pay any benefit under this Agreement
if, upon the advice of counsel, the Company or the Bank determines in good faith
that the payment of such benefit would be prohibited by 12 C.F.R. Part 359 or
any successor regulations regarding employee compensation promulgated by any
regulatory agency having jurisdiction over the Company, the Bank or their
affiliates. To the extent possible, such benefit payment shall be
proportionately reduced to allow payment within the fullest extent permissible
under applicable law.  Executive shall have the right to have any determination
made pursuant to this Section 4.5 reviewed by independent counsel for Executive,
prior to the reduction of any amount payable pursuant to the terms of this
Agreement. Any review by independent counsel pursuant to this Section 4.5 must
be completed within five (5) business days of the Company and/or the Bank’s
determination made pursuant hereto, and all amounts payable pursuant to this
Agreement shall be suspended for such period.

 

 

ARTICLE 5. DESIGNATION OF BENEFICIARIES

 

 

5.1

Should Executive die prior to full payment of amounts due under Article 2,
payment shall be made to his Beneficiary. Executive’s written designation of one
or more persons or entities as his Beneficiary shall operate to designate
Executive’s Beneficiary under this Agreement. Executive shall file with the
Company a copy of his Beneficiary designation on the form supplied to Executive
by the Company. The last such designation form received by the Company shall be
controlling, and no designation, or change or revocation of a designation shall
be effective unless received by the Company prior to Executive’s death.

 

 

5.2

If no Beneficiary designation is in effect at the time of Executive’s death, if
no designated Beneficiary survives Executive or if the otherwise applicable
Beneficiary designation conflicts with applicable law, Executive’s estate shall
be the Beneficiary.

 

 

ARTICLE 6. INTERPRETATION AND ENFORCEMENT

 

 

6.1

The Parties shall have the exclusive power and authority to interpret and
construe this Agreement. The Parties may engage agents to assist them, including
their legal counsel.

 

 

6.2

The Parties consent to the resolution by final and binding arbitration of any
claim, controversy, or dispute arising under this Agreement, in accordance with
the Employment Arbitration Rules of the American Arbitration Association in
effect on the date the claim or controversy arises.




6.3

Notwithstanding Section 6.2, the Parties hereto recognize that the covenants
hereunder are special, unique and of extraordinary character, and therefore any
claim for injunctive or other equitable relief including violation of the
Covenants of Noncompetition and Nonsolicitation of this Agreement or the use,
misuse, misappropriation, or unauthorized disclosure of the Bank’s or the
Company’s Proprietary Information, shall not be covered by Section 6.2. The
Parties agree to waive the requirement of posting of bond or other security as a
condition precedent to obtaining any injunctive or other equitable relief,
including emergency or temporary injunctive relief.

 

 

ARTICLE 7. COMPLETE AND VOLUNTARY AGREEMENT

 

 

7.1

The promises of the Company and the Bank contained in this Agreement and the
continued performance of services by Executive are the whole consideration for
this Agreement.

 

 

7.2

Executive intends to be legally bound by this Agreement and has signed and
delivered it voluntarily, without coercion, and with knowledge as to the nature
and consequences thereof after consultation with his independent legal counsel.

 

 

7.3

The Company and the Bank intend to be legally bound by this Agreement and have
signed and delivered it voluntarily, without coercion, and with knowledge as to
the nature and consequences thereof.

 

 

7.4

It is understood and agreed that this Agreement contains the entire agreement
between the Parties and supersedes any and all prior agreements, arrangements,
or undertakings between the Parties relating to the subject matter including,
but not limited to, the Original Agreement. No oral understandings, statements,
promises or inducements contrary to the terms of this Agreement exist. This
Agreement cannot be changed orally and any changes or amendments to this
Agreement must be signed by all Parties.

 

 

ARTICLE 8. COVENANTS OF NONCOMPETITION AND NONSOLICITATION

 

 

8.1

Executive acknowledges that Executive has received and/or will receive
specialized knowledge and training and Proprietary Information (as outlined in
Article 3) from the Company and/or the Bank during the term of this Agreement,
and that such knowledge, training, and/or Proprietary Information would provide
an unfair advantage if used to compete with the Company and/or the Bank. In
order to avoid such unfair advantage, and in consideration for the promises and
covenants set forth in this Agreement and other good and valuable consideration,
Executive agrees that while Executive is employed with the Bank and/or the
Company and for a consecutive seven hundred thirty (730) calendar day period
after the date of a Triggering Termination (the “Restricted Period”), Executive
shall not, directly or indirectly, individually or as an owner, lender,
consultant, adviser, independent contractor, employee, partner, officer,
director or in any other capacity, alone or in association with other persons or
entities, own, assist, finance, participate in or be employed in Tarrant County
by: (i) any National or State chartered banking institution or bank holding
company; or (ii) any business or other endeavor that is in direct competition
with the Company or the Bank in any business that the Company or the Bank was
engaged in during Executive’s employment or at the date of a Triggering
Termination. Because Executive has developed and/or may develop considerable
personal contacts with the clients served by the Company or the Bank during his




 

employment with the Bank and the Company, Executive also agrees that, while
Executive is employed with the Bank and/or the Company and for the Restricted
Period, Executive will not, either directly or indirectly, solicit individuals
or other entities that are customers or potential customers (as defined below)
of the Bank or the Company for banking services or any other services which are
in competition with the services provided by the Bank or the Company during
Executive’s employment or at the date of a Triggering Termination.  Executive
also agrees that while Executive is employed with the Bank and/or the Company
and for the Restricted Period, Executive will not, either directly or
indirectly, solicit any employee or other independent contractor of the Company
or the Bank to terminate his employment or contract with the Company or the
Bank.

 

 

8.2

For the purposes of this Agreement, the term “potential customer” shall mean any
person or entity contacted by the Company or the Bank or any of its affiliates,
officers, directors, employees, shareholders, agents or representatives during
the period that Executive was an employee of the Company or the Bank for the
purpose of soliciting business in connection with the business of the Company or
the Bank. The Parties acknowledge that the prohibitions contained in this
Article 8 do not apply to purely social contacts and shall only apply to those
persons or entities which Executive knows, or reasonably should know, are
potential customers, pursuant to this Section 8.2.

 

 

8.3

This Article 8 is material and important to this Agreement.  The enforceability
of this Article 8 is a precondition for the Company’s payments pursuant to
Article 2.  Should all or any part or application of this Article 8 be held or
found invalid or unenforceable for any reason whatsoever by a court or
arbitrator in connection with any claim or defense asserted by Executive,
Executive and Company agree that: (a) Executive’s right to Compensation
continuation pursuant to Article 2 of this Agreement shall automatically lapse
and be forfeited, (b) the Company shall have no further obligation to make any
such payments to the Executive; and (c) the Company shall be entitled to receive
reimbursement of the full value of any such Compensation continuation and other
payments that were made to the Executive pursuant to Article 2 of this Agreement
through the date on which a court or arbitrator held or found any portion of
Article 8 to be invalid or unenforceable.

 

 

ARTICLE 9. TERM, AMENDMENT AND TERMINATION OF AGREEMENT

 

 

9.1

The term of this Agreement shall commence on the effective date hereof and shall
end upon the discharge of all of the Bank’s or the Company’s obligations to
Executive or his beneficiary.

 

 

9.2

This Agreement may be amended only by a written instrument executed by the
Company, the Bank and the Executive.

 

 

ARTICLE 10. GENERAL

 

 

10.1

Executive, the Company and the Bank agree that each provision of this Agreement
shall be enforceable independent of every other provision and in the event any
provision of this Agreement is determined to be unenforceable for any reason,
the remaining provisions will remain effective, binding, and enforceable.




10.2

Executive, the Company and the Bank agree that this Agreement shall be binding
on the Company and the Bank, their successors, and assigns and that this
Agreement shall be fully enforceable by Executive against any successor or
assignee of the Company or the Bank.

 

 

10.3

Executive, the Company and the Bank agree that this Agreement is personal to
Executive and shall not be assignable, in whole or in part, by Executive for any
reason. The Company and the Bank covenant and agree that, in the event of
Executive’s death, the Company and/or the Bank will continue to make all
payments required by this Agreement to Executive’s Beneficiary or estate. In the
event of Executive’s death, this Agreement shall be enforceable by Executive’s
Beneficiary, estate, executors, or legal representatives only to the extent
provided in this Agreement.

 

 

10.4

EXECUTIVE, THE COMPANY AND THE BANK AGREE THAT THE LAW OF THE STATE OF TEXAS
WILL GOVERN THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT. VENUE IN ANY SUCH
DISPUTE, WHETHER IN FEDERAL OR STATE COURT, WILL BE LAID IN TARRANT COUNTY,
TEXAS. EACH PARTY HEREBY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (a) SUCH PARTY
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, (b) SUCH PARTY AND
SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR
(c) ANY LITIGATION COMMENCED IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM.

 

 

10.5

The titles or headings of the respective Articles in this Agreement are inserted
merely for convenience and shall be given no legal effect.

 

 

10.6

This Agreement may be executed in two or more counterparts, each of which will
be deemed an original and all of which together will constitute one instrument.




IN WITNESS WHEREOF, the Company, the Bank and Executive have executed this
Agreement to be effective as of the date first written above.

 

PHILIP E. NORWOOD

 

 

 

 

/s/Philip E. Norwood

 

--------------------------------------------------------------------------------

 

 

 

 

SUMMIT BANCSHARES, INC.

 

 

 

 

 

 

 

By:

/s/ Bob G. Scott

 

 

--------------------------------------------------------------------------------

 

Title:

Executive Vice President

 

 

 

 

 

 

 

SUMMIT BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Bob G. Scott

 

 

--------------------------------------------------------------------------------

 

Title:

Executive Vice President
